DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 1-4 are missing suitable descriptive legends (as shown below).  Per patent rule 1.84(o), suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.


    PNG
    media_image1.png
    401
    529
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    281
    561
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    566
    826
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    810
    464
    media_image4.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farmer et al. (DE 69834710T2).
Regarding Claim 15, Farmer et al. (‘710) anticipates “a method for reducing an influence of interference in an evaluation of at least one received signal of a radar sensor installed in a vehicle (paragraph 8: providing a real-time system and method for calibrating and removing the leakage signal in linear frequency modulated (LFM) continuous wave (CW) radar, particularly for vehicle applications requiring multi-beam antenna apertures. The actual waveform used is a stepped frequency synthesis of the LFM, in which each incoming data point corresponds to the response of the environment to this particular frequency value. The calibration is designed to estimate the leakage signal primarily from a common antenna aperture used to transmit and receive radar energy and to provide a means to remove the signal to improve target detectability. The scatter loss signal essentially comes from the reflection and transmission of internal radar components and imperfections), the method comprising: 
(paragraph 10: In another operating mode, the leakage process collects the leakage signal continuously, but at a reduced data rate, e.g. Every 50 to 100 samples. In yet another operating mode, the scatter loss signals are collected whenever there is no significant signal amplitude other than the scatter loss within a given antenna beam), emitting predetermined transmitted signals (paragraph 8: linear frequency modulated (LFM) continuous wave (CW) radar) and receiving reflected partial signals (figure 2: 200); 
storing the received signals for the predetermined operating situations to determine an interference spectrum (paragraph 57: performs traditional LFM waveform processing derived from the Fast Fourier Transform (FFT) in step 208; paragraph 64: storing the calculated leakage signal from 260 as the leakage reference signal in step 264); and 
reducing the influence of interference (paragraph 61: CFAR detection step 210 to identify the targets for removal) by taking the interference spectrum into consideration in the context of signal evaluation (paragraph 63: scaling in logic step 206 of leakage subtraction 206)”.  
Regarding independent claim 27, which is a corresponding device claim of independent claim 15, Farmer et al. (‘710) anticipates all the claimed invention as shown above for claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (DE 69834710T2) as applied to claim 15 above, and further in view of Shirai et al. (US 2009/0121918 A1).
Regarding Claim 16, which is dependent on independent claim 15, Farmer et al. (‘710) discloses the method of claim 15. Farmer et al. (‘710) does not explicitly disclose “the method is carried out separately for each reception channel of the radar sensor.”
Shirai et al. (‘918) teaches “the method is carried out separately for each reception channel of the radar sensor (paragraph 89: interference components in the received signals of respective channels)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Farmer et al. (‘710) with the 
Regarding Claim 28, which is dependent on independent claim 27, Farmer et al. (‘710) discloses the radar sensor of claim 27. Farmer et al. (‘710) does not explicitly disclose “the radar sensor has several reception channels, and wherein the interference spectrum is separately detected and/or separately stored and/or separately considered, for each channel.”
Shirai et al. (‘918) teaches “the radar sensor has several reception channels, and wherein the interference spectrum is separately detected and/or separately stored and/or separately considered, for each channel (paragraph 89: interference components in the received signals of respective channels)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar sensor of Farmer et al. (‘710) with the teaching of  Shirai et al. (‘918) for more efficient suppression of interference component contained in a received radar signal [Shirai et al. (‘918) – paragraph 3].
Regarding Claim 29, which is dependent on claim 28, Farmer et al. (‘710)/Shirai et al. (‘918) discloses the radar sensor of claim 28. Farmer et al. (‘710) does not explicitly disclose “for each of the several reception channels, a separate memory device or a separate region of a common memory device is provided, in which a dedicated interference spectrum for each reception channel is stored.”
Shirai et al. (‘918) teaches “for each of the several reception channels, a separate memory device or a separate region of a common memory device is provided, in which a dedicated interference spectrum for each reception channel is stored (paragraph 57: he TDM beat signals from the signal mixer 10 are transferred via the amplifier 11 and the LPF 12 to the A/D converter 13 to obtain the respective channel signals described above, as channel data (digital data) formed of successive data values…the channel data are stored in the buffer memory 14, and when a set of N data values has become stored for each of the K channels, where N is a fixed plural number, the (N.times.K element) data set is supplied to the target object detection section 17 to be processed; paragraph 89: interference components in the received signals of respective channels)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar sensor of Farmer et al. (‘710) with the teaching of  Shirai et al. (‘918) for more efficient suppression of interference component contained in a received radar signal [Shirai et al. (‘918) – paragraph 3].

Claims 17-19 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (DE 69834710T2) as applied to claim 15 above, and further in view of Lyons et al. (US 5,839,096).
Regarding Claim 17, Farmer et al. (‘710) discloses the method of claim 15. Farmer et al. (‘710) does not explicitly disclose “the radar sensor is disposed behind a vehicle body part.”
Lyons et al. (‘096) teaches “the method is carried out separately for each reception channel of the radar sensor the radar sensor is disposed behind a vehicle body part (col 13 lines 45-67: These predetermined values are based on previously measured data with the pre-crash sensor system mounted in its final configuration in the automobile…these predetermined values represent those which are normally expected with the presence of objects at fixed distances such as a painted plastic bumper or nearby license plate)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Farmer et al. (‘710) with the teaching of  Lyons et al. (‘096) for more reliable radar communication by having secured installation.
Regarding Claim 18, which is dependent on claim 17, Farmer et al. (‘710)/Lyons et al. (‘096) discloses the method of claim 17. Farmer et al. (‘710) does not explicitly disclose “the vehicle body part is a painted body part.”
Lyons et al. (‘096) teaches “the method is carried out separately for each reception channel of the radar sensor the vehicle body part is a painted body part (col 13 lines 45-67: these predetermined values are based on previously measured data with the pre-crash sensor system mounted in its final configuration in the automobile…these predetermined values represent those which are normally expected with the presence of objects at fixed distances such as a painted plastic bumper or nearby license plate)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Farmer et al. (‘710) with the teaching of  Lyons et al. (‘096) for more reliable radar communication by having secured installation.
Regarding Claim 19, which is dependent on claim 17, Farmer et al. (‘710)/Lyons et al. (‘096) discloses the method of claim 17. Farmer et al. (‘710) does not explicitly disclose “the vehicle body part is produced from plastic.”
Lyons et al. (‘096) teaches “the method is carried out separately for each reception channel of the radar sensor the vehicle body part is produced from plastic (col 13 lines 45-67: these predetermined values are based on previously measured data with the pre-crash sensor system mounted in its final configuration in the automobile…these predetermined values represent those which are normally expected with the presence of objects at fixed distances such as a painted plastic bumper or nearby license plate)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Farmer et al. (‘710) with the teaching of  Lyons et al. (‘096) for more reliable radar communication by having secured installation.
Regarding Claim 31, which is dependent on independent claim 27, and which is a corresponding device claim of method claim 17, Farmer et al. (‘710)/Lyons et al. (‘096) discloses all the claimed invention as shown above for claim 17.
Regarding Claim 32, which is dependent on claim 31, and which is a corresponding device claim of method claim 18, Farmer et al. (‘710)/Lyons et al. (‘096) discloses all the claimed invention as shown above for claim 18.
Regarding Claim 33, which is dependent on claim 32, and which is a corresponding device claim of method claim 19, Farmer et al. (‘710)/Lyons et al. (‘096) discloses all the claimed invention as shown above for claim 19.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (DE 69834710T2)/Lyons et al. (US 5,839,096 as applied to claim 17 above, and further in view of Pontes (US 2015/097730 A1).
Regarding Claim 20, which is dependent on claim 17, Farmer et al. (‘710)/Lyons et al. (‘096) discloses the method of claim 17. Farmer et al. (‘710)/Lyons et al. (‘096) does not explicitly disclose “the interference is received signals that occur as a result of multiple reflections between the body part and a radome of the radar sensor.”
Pontes (‘730) teaches “the interference is received signals that occur as a result of multiple reflections between the body part and a radome of the radar sensor (Figures 1-2 showa a radar sensor installed in a vehicle, with interference resulting from multiple reflections)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Farmer et al. (‘710)/Lyons et al. (‘096) with the teaching of  Pontes (‘730) for efficient radar detection for more reliable calculation for interference suppression  .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (DE 69834710T2) as applied to claim 15 above, and further in view of Voigtlaender et al. (US 2006/109170 A1).
Regarding Claim 21, which is dependent on independent claim 15, Farmer et al. (‘710) discloses the method of claim 15. Farmer et al. (‘710) does not explicitly disclose “the predetermined operating situations include a standstill state of the vehicle.”
(claim 12: the vehicle is one of at a standstill; claim 10: analyzing the received radar signals reflected from target objects for irregularities; and reducing the power of radar signals transmitted by the radar transmitter if irregularities that are attributable to interference caused by neighboring radar transmitters are detected in the received radar signals reflected from target object)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Farmer et al. (‘710) with the teaching of  Voigtlaender et al. (‘170) for more efficient radar interference detection at reduced range by eliminating the effect of speed (Voigtlaender et al. (‘170) - claim 12) .

Claims 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (DE 69834710T2) as applied to claim 15 above, and further in view of Kandal (US 2014/0095059 A1).
Regarding Claim 22, which is dependent on independent claim 15, Farmer et al. (‘710) discloses the method of claim 15. Farmer et al. (‘710) does not explicitly disclose “the predetermined operating situations include a standstill of the vehicle at a traffic light.”
Kandal (‘059) teaches “the predetermined operating situations include a standstill of the vehicle at a traffic light (paragraph 40: the differing patterns for the cases selected here, a traffic light (FIG. 2)… the vehicle remains at a standstill)”.  

Regarding Claim 30, which is dependent on independent claim 27, Farmer et al. (‘710) discloses the radar sensor of claim 27. Farmer et al. (‘710) does not explicitly disclose “the device configured to recognize the at least one predetermined operating situation delivers to the radar sensor a signal that: represents the standstill state of the vehicle; or is a recognition of a red light applicable to the vehicle and is generated by way of a camera, oriented in a direction of travel, in the vehicle.”
Kandal (‘059) teaches “the device configured to recognize the at least one predetermined operating situation delivers to the radar sensor a signal that: represents the standstill state of the vehicle; or is a recognition of a red light applicable to the vehicle and is generated by way of a camera, oriented in a direction of travel, in the vehicle (paragraph 40: the differing patterns for the cases selected here, a traffic light (FIG. 2)… the vehicle remains at a standstill)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Farmer et al. (‘710) with the teaching of Kandal (‘059) for more efficient radar interference detection at reduced range.
Farmer et al. (‘710) further discloses “the signal initiates emission of the predetermined transmitted signals (paragraph 10: In another operating mode, the leakage process collects the leakage signal continuously, but at a reduced data rate, e.g. Every 50 to 100 samples. In yet another operating mode, the scatter loss signals are collected whenever there is no significant signal amplitude other than the scatter loss within a given antenna beam; paragraph 8: linear frequency modulated (LFM) continuous wave (CW) radar); and 
initiates averaging of the received signals (claim 2: ; c. the step of generating (250) the averaged loss signal comprises: i) calculating (252) a running average of successive in-phase (I) waveforms of the downconverted radar return signal (200) by averaging (252) associated elements of the repeating sequence over successive repeating sequences, to generate an associated in-phase averaged waveform; and ii) computing a running average of successive quadrature phase (Q) waveforms of the downconverted radar return signal (200) by averaging (252) associated elements of the repeating sequence over successive repeating sequences to produce an associated averaged quadrature phase waveform, the in-phase waveform and the quadrature phase waveform represents the averaged loss signal; paragraph 60: this processing step then generates an associated average waveform that corresponds to the incoming data sequence for each LFM data collection interval).”

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (DE 69834710T2) as applied to claim 15 above, and further in view of Abbasi et al. (US 2015/0331091 A1).
Regarding Claim 23, which is dependent on independent claim 15, Farmer et al. (‘710) discloses the method of claim 15. Farmer et al. (‘710) further discloses “the (paragraph 8: linear frequency modulated (LFM) continuous wave (CW) radar)”. Farmer et al. (‘710) does not explicitly disclose “the predetermined transmitted signals are signals having a predetermined signal power level.”
Abbasi et al. (‘091) teaches “the predetermined transmitted signals are signals having a predetermined signal power level (paragraph 50: signal in alternative constructions can be dependent upon various parameter values of the radar apparatus including receive gain, frequency, transmit power, sampling rate, bandwidth, and ramp time)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Farmer et al. (‘710) with the teaching of Abbasi et al. (‘091) for having controlled radar transmission signal for more efficient interference detection.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (DE 69834710T2)/Abbasi et al. (US 2015/0331091 A1) as applied to claim 23 above, and further in view of Shirai et al. (US 2009/0121918 A1).
Regarding Claim 24, which is dependent on claim 23, Farmer et al. (‘710)/Abbasi et al. (‘091) discloses the method of claim 23. Farmer et al. (‘710)/Abbasi et al. (‘091) does not explicitly disclose “the method is carried out separately for each reception channel of the radar sensor.”
(paragraph 89: interference components in the received signals of respective channels)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Farmer et al. (‘710) with the teaching of  Shirai et al. (‘918) for more efficient suppression of interference component contained in a received radar signal [Shirai et al. (‘918) – paragraph 3].
Regarding Claim 25, which is dependent on claim 24, Farmer et al. (‘710)/Abbasi et al. (‘091)/Shirai et al. (‘918) discloses the method of claim 24. Farmer et al. (‘710) further discloses “the received signals for the predetermined transmitted signals are averaged over several signal cycles (claim 2: ; c. the step of generating (250) the averaged loss signal comprises: i) calculating (252) a running average of successive in-phase (I) waveforms of the downconverted radar return signal (200) by averaging (252) associated elements of the repeating sequence over successive repeating sequences, to generate an associated in-phase averaged waveform; and ii) computing a running average of successive quadrature phase (Q) waveforms of the downconverted radar return signal (200) by averaging (252) associated elements of the repeating sequence over successive repeating sequences to produce an associated averaged quadrature phase waveform, the in-phase waveform and the quadrature phase waveform represents the averaged loss signal; paragraph 60: this processing step then generates an associated average waveform that corresponds to the incoming data sequence for each LFM data collection interval)”.  
Regarding Claim 26, which is dependent on claim 25, Farmer et al. (‘710)/Abbasi et al. (‘091)/Shirai et al. (‘918) discloses the method of claim 25. Farmer et al. (‘710) further discloses “the averaged signals are added to the previous correction signal (claim 2: ; c. the step of generating (250) the averaged loss signal comprises: i) calculating (252) a running average of successive in-phase (I) waveforms of the downconverted radar return signal (200) by averaging (252) associated elements of the repeating sequence over successive repeating sequences, to generate an associated in-phase averaged waveform; and ii) computing a running average of successive quadrature phase (Q) waveforms of the downconverted radar return signal (200) by averaging (252) associated elements of the repeating sequence over successive repeating sequences to produce an associated averaged quadrature phase waveform; paragraph 60: this processing step then generates an associated average waveform that corresponds to the incoming data sequence for each LFM data collection interval).” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2016/168334 A1 describes the vehicle chassis behind (or in) which the radar apparatus is mounted (paragraph 20).
Droitcour et al. (US 2010/0249633 A1) describes analyzing the signal includes executing a non-cardiopulmonary motion detection algorithm by a processor to detect the presence or absence of non-cardiopulmonary motion or other signal interference 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648